DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 was filed after the mailing date of the Non-Final Rejection on 06/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 10/14/2021. No claims have been amended or cancelled.  Claim 7 has been added. Currently, claims 1-7 are pending.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
microscope and Mordechai’s also does not provide a specific temperature range and time required to obtain the proper drying of the tissue sample to achieve improved slides for infrared spectroscopy analysis.
The Examiner respectfully disagrees. Referring to claim 1, the applicant does not specifically define the type of slide being dried and does not define the amount of time required for proper drying of the biological sample. Gao discloses that “Upon spreading a blood drop across a planar surface of a glass microscope slide, it is common to dry the resulting blood smear prior to examining it under a microscope or, alternatively, prior to staining it for subsequent examination.” (col. 1; lines 32-34). Gao’s reference does not specifically eliminate other forms of examination or analysis that may have need of a dried biological sample slide. Gao’s apparatus is a stand-alone device (Fig. 1)(Stand-alone meaning no microscopic examining being performed subsequently after drying) utilized for providing air temperatures for drying the slide in a specified range microscopy (emphasis added) [0043][0046][0047][0065]. One with ordinary skill within the art would envision utilizing the drying apparatus of Gao to perform the required drying of the slides in the specified temperature range before subsequently have the tissue sample analyzed by infrared spectroscopy. The motivation is to minimize the amount of tissue/cellular morphology distortion due to water/fluids, this would help eliminate infrared spectroscopy data collection inaccuracies and loss of sensitivity. The rejection stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 5,766,549), and further in view of Mordechai et al. (US 2013/0137134 presented in Applicant’s IDS.) hereinafter known as Mordechai.
With regards to claim 1, Gao discloses a method for automatically drying blood smears upon slides (col. 1; lines 14-18), comprising:
depositing a biological sample from a subject on a slide (col. 3; lines 1-4 and lines 15-17; Depositing a drop of blood on a slide.); 
drying the slide at 26-34 C (Col. 4; lines35-59 teaches of drying the slide at about 10 to 20 C above  ambient temperature in normal ambient range of 65° F (18 C) to 85° F (29 C). The addition of 10 C to 20 C would give a temperature range of 28 C to 39 C, which falls in the the range of the claim recitation.)  ; and
Gao teaches of analyzing blood cells of different types and studying different cell morphologies (col. 1; lines 21-30). The reference does not disclose that subsequently to the drying, performing analysis on the sample by infrared spectroscopy.
(Abstract). Mordechai teaches of washed PBMC cells that are deposited on zinc selenide (ZnSe) slides to form approximately a monolayer of cells. The cells are then air dried for 1 h under laminar flow to remove water.  The dried cells were then measured by FTIR microspectroscopy [0118].
In view of Mordechai, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Gao with a subsequent step of utilizing infrared spectroscopy tp perform analysis on the biological/blood sample. The motivation is to utilize IR spectroscopy to detect and/or monitor biological and/or hematological conditions such as determining blood type, studying cell morphologies, or determining cancerous conditions.

With regards to claim 2, Gao, in view of Mordechai, discloses the method according to claim 1, wherein drying the slide comprises drying the slide at 30-34 C. (see the rejection of claim 1)

With regards to claim 3, Gao, in view of Mordechai, discloses the method according to claim 1, wherein the method further comprises isolating, using (Gao; col. 4; lines 38-44)(Mordechai; [0118])

With regards to claim 4, Gao, in view of Mordechai, discloses the method according to claim 1, wherein the method further comprises isolating, using a gradient, a Peripheral Blood Mononuclear Cells (PBMC) sample from a peripheral blood sample taken from the subject, and wherein depositing the biological sample on the slide comprises depositing the isolated Peripheral Blood Mononuclear Cells (PBMC) sample on the slide. (Mordechai; [0117][0118])

With regards to claim 5, Gao, in view of Mordechai, discloses the method according to claim 1, wherein the slide is a zinc selenide (ZnSe) slide, and wherein depositing the biological sample on the slide comprises depositing the biological sample on the zinc selenide (ZnSe) slide. (Mordechai; [0118])

With regards to claim 6, Gao, in view of Mordechai, discloses the method according to claim 1, for improving infrared (IR) spectrum analysis of the sample. (Gao; col. 4; lines 35-44) (Mordechai; [0162])

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the method according to claim 1, wherein said drying is for about 0.5 hour.
The closest art of record teaches the following;
Gao teaches of a glass microscope (having a blood smear upon) being dried on the order of between 1 and 5 minutes.  (col. 1; lines 34-36)
Mordechai teaches that the slides were dried at 37° C in an oven for 24 hours. [0065]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884